DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2021 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 20 May 2021.
Claims 3, 5, and 10 are canceled.
Claims 1, 11, 16, 18 and 19 are amended.
Claims 1, 2, 4 and 11-23 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 20 May 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 102 and 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Objections
Claims 1, 16, 20, and 22 are objected to because of the following informalities:
Independent claims 1, 16, 20, and 22 recite an “AV file.” The acronym “AV” is mentioned in each of these claims without clarification of the expanded form. In order to ensure claim clarity, acronyms should be written in expanded form upon first mention in each claim, e.g. “audio-visual (AV) file.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4 and 11-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As to claim 1, the following is recited (emphasis added):
“receiving an operation instruction corresponding to a first AV file, wherein the first AV file comprise a plurality of second package units each including a plurality of first package units and a second-level unit header, each of the first package units comprises an AV frame and a first-level unit header, the first-level unit header has a first-level AV information and a first-level position code of the first package unit, and the first-level AV information and the first-level position code of the first package unit are generated according to the AV frame.”

	The claim first recites a plurality of “first package units” each with its own “first-level unit header.” Hence, the claim has introduced a plurality of first-level unit headers, one for each first package unit. Then, the claim goes on to refer to “the first-level unit header.” Given that a plurality of first-level unit headers has been introduced, the recitation of “the first-level unit header” is vague and ambiguous. Similarly, given that a plurality of first package units has been introduced, the recitation of “the first package unit” is vague and ambiguous. Similarly, given that a plurality of “first-level AV information” and “first-level position codes” have been introduced (i.e. one for each first level unit header), the recitations of “the first-level AV information” and “the first-level position code” are vague and ambiguous. Similarly, given that a plurality of “AV frames” have been introduced (i.e. one for each first package unit), the recitation of “the AV frame” is vague and ambiguous.
	In addition, claim 1 recites the following (emphasis added):
“the second-level unit header of each of the plurality of second package units comprises a second-level position code and a plurality of second-level AV information respectively corresponding to the first package units of a corresponding one of the plurality of second package units.”

As above, the recitation of “the first package units” is vague and ambiguous.
In addition, claim 1 recites the following (emphasis added):
“each of the second-level AV information records at least one part of the first-level AV information of the corresponding first package unit and the first-level position code of the corresponding first package unit, the operation instruction comprises at least one designated information.”

As above, the recitations of “the first-level AV information,” “the corresponding first package unit,” and “the first-level position code” are vague and ambiguous.
In addition, claim 1 recites the following (emphasis added):
“reading, by a reading unit, the first package unit whose first-level position code corresponds to the designated position code according to the designated position code.”

There is insufficient antecedent basis for the recitation of “the first package unit whose first-level position code corresponds to the designated position code” in this claim.

As to claims 2, 4 and 11-15, they depend from claim 1 and therefore inherit its deficiencies.

As to claim 16, the following is recited (emphasis added):
“receiving a plurality of AV frames” and
“generating a plurality of first-level unit header according to the AV frames, respectively, wherein each of the first-level unit header stores a first-level AV information and a first-level position code of one of the first package units which correspond to the AV frame; and
combining the AV frame and the corresponding first-level unit header to be the first package unit.”

	The claim first recites “a plurality of AV frames.” Then, the claim goes on to recite to “the AV frame.” Given that a plurality of AV frames has been introduced, the recitation of “the AV frame” is vague and ambiguous.

In addition, claim 16 recites the following is recited (emphasis added):
“packaging the first package units as the plurality of second package units according to each of the first-level position codes, wherein each of the second package units comprises a second-level unit header and a predefined number of the first package units, and the second-level unit header records the first-level AV information and the first-level position code of each of the corresponding first package units and a second-level position code.”

	The claim first recites a plurality of “second package units” each with its own “second-level unit header.” Hence, the claim has introduced a plurality of second-level unit headers, one for each second package unit. Then, the claim goes on to refer to “the second-level unit header.” Given that a plurality of second-level unit headers has been introduced, the recitation of “the second-level unit header” is vague and ambiguous. Similarly, given that a plurality of “first-level AV information” and “first-level position codes” (i.e. one for each first level unit header) have been introduced, the recitations of “the first-level AV information” and “the first-level position code” are vague and ambiguous. Similarly, given that a plurality of first package units has been introduced, the recitation of “the corresponding first package units” is vague and ambiguous.
In addition, claim 16 recites the following is recited (emphasis added):
“each of the first package units is searched by the first-level position code in the corresponding second-level unit header of one of the plurality of second package units.”

As above, the recitations of “the first-level position code” and “the corresponding second-level unit header” are vague and ambiguous.

As to claims 17-19, they depend from claim 16 and therefore inherit its deficiencies.

As to claims 20 and 22, they recite limitations that are similar to claims 1 and 16. Hence, claims 20 and 22 have vague and ambiguous recitations of “the first-level unit header,” “the first package unit,” “the first-level AV information,” “the first-level position code,” as set forth above.

As to claims 21 and 23, they depend from claims 20 and 22, respectively, and therefore inherit their deficiencies.

Applicant is advised to review all pending claims to eliminate vague/ambiguous claim limitations and ensure proper antecedent basis for all claim limitations.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jax et al. (U.S. Patent Application Publication No. 20130096929 A1, hereinafter referred to as Jax) in view of Zhang et al. (U.S. Application Publication No. 20020021761 A1, hereinafter referred to as Zhang).
As to claim 1, Jax teaches a processing method for AV file, comprising:
receiving an operation instruction corresponding to a first AV file (see Jax para. 0023: searching/seeking in an audio-video bit stream), wherein the first AV file comprise a plurality of second package units (see Jax para. 0034 and Fig. 1: extension layer comprises a plurality of sections, referred to as “frames”; Note: frames of the extension layer, as taught by Jax, correspond to the claimed “second package units”) including a plurality of first package units (see Jax para. 0033 and Fig. 1: base layer comprises a plurality of sections, referred to as “frames”; Note: frames of the base layer, as taught by Jax, correspond to the claimed “first package units”) and a second-level unit header (see Jax para. 0034 and Fig. 1: extension layer comprises a header), each of the first package units comprises an AV frame and a first-level unit header (see Jax para. 0033 and Fig. 1: each section of the base layer comprises a frame and a sync header), the first-level unit header has a first-level AV information and a first-level position code of the first package unit, and the first-level AV information and the first-level position code of the first package unit are generated according to the AV frame (see Jax para. 0033 and Fig. 1: the sync header comprises frame size information and position information), the second-level unit header comprises a second-level position code and a plurality of second-level AV information respectively corresponding to the first package units (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2), each of the second-level AV information records at least one part of the first-level AV information of the corresponding first package unit and the first-level position code of the corresponding first package unit (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer), the operation instruction comprises at least one designated information (see Jax para. 0023: searching/seeking in an audio-video bit stream);
searching a second-level AV information corresponding to the at least one designated information from the plurality of second-level AV information in the second-level unit header according to the operation instruction (see Jax para. 0023: searching in an audio-video bit stream), wherein the first-level position code in the searched second-level AV information is regarded as a designated position code (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer and facilitate seek operations); and
reading, by a reading unit, the first package unit whose first-level position code corresponds to the designated position code according to the designated position code (see Jax para. 0039 and Fig. 2: seeking operation performed according to position information of the enhancement layer).
Jax does not appear to explicitly disclose a plurality of second package units each including a second-level unit header; the second-level unit header of each of the plurality of second package units comprises a second-level position code and a plurality of second-level AV information; the second-level position codes of the second package units are different from each other.
However, Zhang teaches:
a plurality of second package units (see Zhang para. 0083 and Fig. 8: enhancement layer bitstream 700 is divided into segments 804(1), 804(2), etc.; Note: segments of the enhancement layer, as taught by Zhang, correspond to the claimed “second package units”) each including a second-level unit header (see Zhang para. 0083 and Fig. 8: each segment 804(1), 804(2), etc. of enhancement layer bitstream 700 includes its own corresponding header 806(1), 806(2), etc.);
the second-level unit header of each of the plurality of second package units comprises a second-level position code and a plurality of second-level AV information (see Zhang para. 0103 and Fig. 8: each header 806(1), 806(2), etc. includes its own synchronization marker 812 and frame information 814);
the second-level position codes of the second package units are different from each other (see Zhang para. 0103 and Fig. 8: each header 806(1), 806(2), etc. includes its own synchronization marker 812 and frame information 814).
Jax teaches audio-visual encoding via a base layer supplemented by an extension layer, in which the extension layer is divided into segments but has a single header for storing position information (see Jax Fig. 1). Jax does not appear to explicitly disclose an extension layer that has a header for each of it segments. Zhang teaches audio-visual encoding via a base layer supplemented by an enhancement layer, in which the enhancement layer is divided into segments and each segment has its own header information (see Zhang para. 0103 and Fig. 8: each header 806(1), 806(2), etc. of the enhancement layer includes its own synchronization marker 812 and frame information 814). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax to include the teachings of Zhang because placing header information with each segment of the enhancement layer facilitates error detection and protection of the enhancement bitstream (see Zhang para. 0055).

As to claim 12, Jax as modified by Zhang teaches wherein in the first AV file is an AV fragment or a complete AV (see Jax para. 0023: audio-video bit stream).

As to claim 13, Jax as modified by Zhang teaches wherein each of the AV frames comprises one of an image track, a sound track, and a combination thereof (see Jax para. 0023: audio-video bit stream).

As to claim 14, Jax as modified by Zhang teaches wherein each of the first package units further comprises a self-defined track, the self-defined track stores a self-defined data, an event data, or a combination thereof (see Jax para. 0008: ID3 tags adds additional information to audio streams).

As to claim 15, Jax as modified by Zhang teaches  wherein the self-defined track records image data or sound data in a binary structure (see Jax para. 0023: audio-video bit stream) and a plain text form (see Jax para. 0008: ID3 tags adds additional information to audio streams).

As to claim 16, Jax teaches an establishing method for AV file, comprising:
receiving a plurality of AV frames (see Jax para. 0023: audio-video bit stream; and see Jax para. 0033 and Fig. 1: encoding of frames);
recording the frames as a plurality of second package units (see Jax para. 0034 and Fig. 1: extension layer comprises a plurality of sections, referred to as “frames”; Note: frames of the extension layer, as taught by Jax, correspond to the claimed “second package units”) each including a plurality of first package units, respectively (see Jax para. 0033 and Fig. 1: base layer comprises a plurality of sections, referred to as “frames”; Note: frames of the base layer, as taught by Jax, correspond to the claimed “first package units”), wherein the recording step of each of the first package units comprises:
generating a plurality of first-level unit header according to the frames (see Jax para. 0033 and Fig. 1: each section of the base layer comprises a frame and a sync header), wherein each of the first-level unit header stores a first-level AV information and a first-level position code of one of the first package unit which correspond to the AV frame (see Jax para. 0033 and Fig. 1: the sync header comprises frame size information and position information); and
combining the AV frame and the corresponding first-level unit header to be the first package unit (see Jax para. 0033 and Fig. 1: each section of the base layer comprises a frame and a sync header); and
packaging the first package units as the plurality of second package units according to each of the first-level position codes, wherein the second-level package units comprise a second-level unit header (see Jax para. 0034 and Fig. 1: extension layer comprises a header) and a predefined number of the first package units (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2, and the seek target positions of the extension layer correspond to the sync headers of the base layer), and the second-level unit header records the first-level AV information and the first-level position code of each of the corresponding first package units and a second-level position code (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer), each of the first package units is searched by the first-level position code in the corresponding second-level unit header of one of the plurality of second package units (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2, and the seek target positions of the extension layer correspond to the sync headers of the base layer).
Jax does not appear to explicitly disclose a plurality of second package units each including a second-level unit header; the second-level unit header of each of the plurality of second package units comprises a second-level position code and a plurality of second-level AV information; the second-level position codes of the second package units are different from each other.
However, Zhang teaches:
a plurality of second package units (see Zhang para. 0083 and Fig. 8: enhancement layer bitstream 700 is divided into segments 804(1), 804(2), etc.; Note: segments of the enhancement layer, as taught by Zhang, correspond to the claimed “second package units”) each including a second-level unit header (see Zhang para. 0083 and Fig. 8: each segment 804(1), 804(2), etc. of enhancement layer bitstream 700 includes its own corresponding header 806(1), 806(2), etc.);
the second-level unit header of each of the plurality of second package units comprises a second-level position code and a plurality of second-level AV information (see Zhang para. 0103 and Fig. 8: each header 806(1), 806(2), etc. includes its own synchronization marker 812 and frame information 814); and
the second-level position codes of the second package units are different from each other (see Zhang para. 0103 and Fig. 8: each header 806(1), 806(2), etc. includes its own synchronization marker 812 and frame information 814).
Jax teaches audio-visual encoding via a base layer supplemented by an extension layer, in which the extension layer is divided into segments but has a single header for storing position information (see Jax Fig. 1). Jax does not appear to explicitly disclose an extension layer that has a header for each of it segments. Zhang teaches audio-visual encoding via a base layer supplemented by an enhancement layer, in which the enhancement layer is divided into segments and each segment has its own header information (see Zhang para. 0103 and Fig. 8: each header 806(1), 806(2), etc. of the enhancement layer includes its own synchronization marker 812 and frame information 814). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax to include the teachings of Zhang because placing header information with each segment of the enhancement layer facilitates error detection and protection of the enhancement bitstream (see Zhang para. 0055).

As to claim 17, Jax as modified by Zhang teaches wherein the packaging step of each of the second package units comprises:
generating the second-level unit header according to each of the first-level unit headers of the predefined number of the first package units (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer); and
packaging the predefined number of the first package units and the second-level unit header (see Jax para. 0033-0034 and Fig. 1: encoding of frames for the base layer and the enhancement layer).

As to claim 19, Jax as modified by Zhang teaches wherein the second-level position code corresponds to a corresponding one of the plurality of second package units (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jax and Zhang as applied to claim 1 above, and further in view of Ando et al. (U.S. Patent No. 6,580,873 B2, hereinafter referred to as Ando).
As to claim 2, Jax as modified by Zhang does not appear to explicitly disclose duplicating the read first package unit to a second AV file after the reading step of the first package unit, wherein the first AV file and the second AV file have a same file format; and updating the second-level AV information corresponding to the duplicated first package unit in the first AV file to a second-level unit header of the second AV file.
However, Ando teaches further comprising:
duplicating the read first package unit to a second AV file after the reading step of the first package unit, wherein the first AV file and the second AV file have a same file format (see Ando col. 34 L11-17: digital copying of video file); and
updating the second-level AV information corresponding to the duplicated first package unit in the first AV file to a second-level unit header of the second AV file (see Ando col. 22 L12-25: updating of position information upon data change).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax as modified by Zhang to include the teachings of Ando because it minimizes the number of rewrites of data (see Ando col. 22 L37-46).

As to claim 4, Jax as modified by Zhang and Ando teaches  further comprising: updating the first-level position code of the duplicated first package unit in the second AV file (see Ando col. 34 L11-17: digital copying of video file; and see Ando col. 22 L12-25: updating of position information upon data change).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jax and Zhang as applied to claims 1 and 16 above, and further in view of Chander et al. (U.S. Patent Application Publication No. 20150278271 A1, hereinafter referred to as Chander).
As to claim 11, Jax as modified by Zhang does not appear to explicitly disclose wherein in the first AV file, the plurality of second package units and a third-level unit header are packaged as a third package unit, and the third-level unit header stores the plurality of second-level AV information, the second-level position codes, and the corresponding first-level position codes in the second-level unit header related to the second package units.
However, Chander teaches wherein in the first AV file, the plurality of second package units and a third-level unit header are packaged as a third package unit (see Chander para. 0044 and Fig. 3A: tiered data structure comprising at least three levels; and see Chander para. 0054: data headers), and the third-level unit header stores the plurality of second-level AV information (see Chander para. 0054 and 0089: data headers store metadata for the data objects), the second-level position codes, and the corresponding first-level position codes in the second-level unit header related to the second package units (see Chander para. 0054, 0089, and Fig. 3D: data headers store data offset information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax as modified by Zhang to include the teachings of Chander because it improves the performance and efficiency of a tiered data structure (see Chander para. 0014) and enables binary searching of data objects (see Chander para. 0089).

As to claim 18, Jax as modified by Zhang does not appear to explicitly disclose packaging the plurality of second package units as at least one third packaging unit consecutively, wherein each of the at least one third package units comprises a third-level unit header and a predefined number of the second package units, and the third-level unit header records the second-level AV information and the second-level position code of each of the corresponding second package units and a third-level position code corresponding to the at least one third package unit.
However, Chander teaches further comprising:
packaging the plurality of second package units as at least one third packaging unit consecutively, wherein each of the at least one third package units comprises a third-level unit header and a predefined number of the second package units (see Chander para. 0044 and Fig. 3A: tiered data structure comprising at least three levels; and see Chander para. 0054: data headers), and the third-level unit header records the second-level AV information and the second-level position code of each of the corresponding second package units and a third-level position code corresponding to the at least one third package unit (see Chander para. 0054, 0089, and Fig. 3D: data headers store metadata for the data objects and offset information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax as modified by Zhang to include the teachings of Chander because it improves the performance and efficiency of a tiered data structure (see Chander para. 0014) and enables binary searching of data objects (see Chander para. 0089).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to processing methods for audio-visual (AV) data.
a.	Ruiz Floriach et al.; “Packetization Of Layered Media Bitstreams”; U.S. PGPub. No. 20060056455 A1.
Teaches encoding audio-visual data as a combination of a base layer (see para. 0024-0025 and Figs. 3A-B) and an enhancement layer (see para. 0026-0027 and Figs. 3C-D), in which both the base layer and enhancement layer are divided into packets that each have a corresponding header (see para. 0024-0025 and Figs. 3A-B: base layer; and see para. 0026-0027 and Figs. 3C-D: enhancement layer).
b.	Chiang et al.; “System For Encoding And Decoding Layered Compressed Video Data”; U.S. Patent No. 6,553,072 B1.
Teaches encoding audio-visual (AV) data as a combination of a base layer  and an enhancement layer (see abstract) in which both layers are encoded with corresponding header information (see col. 3 L41-51).
c.	Ye et al.; “LAYERED ENCODED BITSTREAM STRUCTURE”; U.S. PGPub. No. 20090175349 A1.
Teaches encoding audio-visual (AV) data using header information associated with each block of data (see para. 0097-0098 and Fig. 7A).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163